Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about September 15, 2006, which denied defendant’s application for resentencing pursuant to the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
In view of defendant’s very extensive history of felony drug convictions and parole violations, and his prison disciplinary record, the court properly exercised its discretion in concluding that substantial justice would dictate the denial of his application for resentencing (see People v Gonzalez, 29 AD3d 400 [2006], Iv denied 7 NY3d 867 [2006]). Concur—Lippman, EJ., Buckley, Gonzalez and Sweeny, JJ.